Citation Nr: 0206983	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-20 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral Achilles 
tendon tenosynovitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945, including combat service during World War II, and his 
decorations include the Combat Infantryman Badge.  The 
veteran also served in the National Guard from January 1948 
to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
of service connection for PTSD, bilateral hearing loss, 
bilateral knee degenerative joint disease and bilateral 
Achilles tendon tenosynovitis.  The veteran perfected a 
timely appeal of this determination to the Board.

When this matter was previously before the Board in September 
1998, it was remanded for further development and 
adjudication.  Thereafter, in a November 2000 rating 
decision, service connection for right and left knee 
replacement, status post degenerative joint disease was 
granted, and separate 30 percent evaluations for each 
disability were assigned, effective August 29, 1996.  In that 
same rating action, service connection for bilateral hearing 
loss was granted and a noncompensable evaluation was 
assigned, effective August 29, 1996, and a 10 percent rating 
was assigned effective November 8, 1999.  In taking these 
actions, the RO found that the determinations constituted 
complete grants the benefits sought on appeal, i.e., service 
connection.  Since that time, the veteran has not initiated 
an appeal regarding either the effective dates of the awards 
of service connection or evaluations assigned, and thus no 
claims with respect to his right knee, left knee, or 
bilateral hearing loss are before the Board.  See Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  There is no medical evidence showing that veteran has 
PTSD.

3.  A current finding of bilateral Achilles tendon 
tenosynovitis or any residual related to the bilateral 
Achilles tendon condition for which the veteran received 
treatment during service, has not been shown by the medical 
evidence of record.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Neither chronic bilateral Achilles tendon tenosynovitis, 
nor any residual condition related to the veteran's treatment 
of this disorder during service, was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1154(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service records reflect that he had combat 
service in World War II, including his participation in 
battles and campaigns in Normandy and Ardennes, and that his 
decorations include the Combat Infantryman Badge.  


A.  PTSD

The service medical records show that the veteran was seen on 
numerous occasions for psychiatric complaints.  These records 
reveal that he was diagnosed as having exhaustion, combat 
exhaustion and psychoneurosis, anxiety state (combat 
exhaustion), which service examiners indicated was incurred 
in the line of duty.  A January 1944 entry reflects combat 
exhaustion, and that he had been in combat since September 
1943.  Further, a March 1945 hospitalization report states 
that the veteran had a "preoccupation" with thoughts of 
combat.  In addition, following a 29-day period of inpatient 
care, from February to March 1945, the veteran was diagnosed 
as having "psychoneurosis, anxiety state (combat 
exhaustion), acute, moderately severe, improved; LOD: YES."  
A psychiatric examination on discharge from active duty dated 
in December 1945, was normal.  

The medical evidence dated subsequent to the veteran's 
separation from active duty, including records relating to 
his service in the National Guard from January 1948 to March 
1982, are negative for any complaints of or treatment for 
psychiatric problems.  

In October 1996, the veteran was afforded a VA psychiatric 
examination.  The examiner noted the veteran's pertinent in-
service and post-service history.  During the interview, the 
veteran described himself as someone who got along well with 
others, had many friends, and participated in a lot of 
activities.  In addition, the veteran denied having seen a 
psychiatrist.  He reported talking and crying out several 
times a month, but indicated sleeping six to seven hours a 
night.  In this regard, the examiner stated that the only 
"remnant" of the veteran's active military service was that 
he "talked in his sleep and cried out occasionally and had 
occasional dreams."

The mental status examination revealed that the veteran was 
casually dressed and that he was pleasant and cooperative.  
The examiner reported that he laughed frequently during the 
interview and that the veteran was oriented to time, place 
and person.  In addition, the examiner described the veteran 
as cognitively intact, "quite sharp mentally," and stated 
that his insight and judgment were good.  The veteran also 
denied having hallucinations and the examiner found no 
evidence of delusions.  

The examiner indicated that there was no psychiatric 
diagnosis.  It was noted that although the veteran had some 
intrusive thoughts and nightmares, he did not exhibit "a 
whole constellation of symptoms in post-traumatic stress 
disorder."  It was also noted that the veteran had not been 
seen for therapy.

B.  Bilateral Achilles Tendon Tenosynovitis

The service medical records show that the veteran was seen on 
numerous occasions for treatment of a bilateral Achilles 
tendon condition, with a diagnosis of bilateral Achilles 
tendon tenosynovitis.  Indeed, a March 1945 hospitalization 
report reflects that the veteran began experiencing bilateral 
Achilles tendon problems during combat.  The diagnosis at 
hospital discharge was "tenosynovitis, Achilles tendon, 
bilateral, acute, moderately severe, cause undetermined, 
improved."  The Report of Physical Examination at discharge 
from active duty dated in December 1945, reflects that the 
veteran's feet were found to be normal and that he had no 
musculoskeletal defects.  It was noted that the veteran had 
"[s]trained tendons in both ankles in December 1944, in 
France."

The medical evidence dated subsequent to the veteran's 
separation from active duty, including records relating to 
his service in the National Guard from January 1948 to March 
1982, are negative for any complaint or treatment of Achilles 
problems.

In October 1996, he was afforded a VA orthopedic examination.  
During the evaluation, the veteran complained of having a 
"slowness" and swelling of each of his legs that he 
believed was related to a partial rupture of his Achilles 
tendons he sustained during service.  The veteran indicated 
that he was treated at that time and did well.  The 
examination disclosed that the veteran had a 2+ pitting edema 
that extended up the tibia to the level of the tibial 
tubercle.  The examiner indicated that the veteran had full 
range of motion of motion of both ankles.  In addition, the 
examination revealed that the veteran had no tenderness over 
his Achilles tendon and a Thompson test was negative 
bilaterally.  Further, the examiner reported that the veteran 
was able to heel rise without difficulty.  X-rays of the 
veteran's ankles were negative.  The diagnosis was status 
post bilateral Achilles tendon ruptures and 2+ pretibial 
edema, that was most likely unrelated to the Achilles tendon.

A VA orthopedic examination conducted in November 1999 noted 
the veteran's history of sustaining a partial rupture of his 
Achilles tendons.  During the evaluation, the veteran stated 
that over the last few years, he noticed that he became 
fatigued more frequently, especially after long periods of 
standing or walking.  He added that the fatigue resolved when 
he sat down but did not when he stood still.  The veteran 
also reported swelling in his legs, and stated that he was 
unsure whether it was related to his Achilles tendon injury.  
The examination revealed 2 to 3+ pretibial pitting edema 
present from about the knees down.  The examiner also noted 
that the veteran had chronic changes of venous stasis present 
on his lower extremities, with darkening on the skin and loss 
of hair.  The veteran was unable to do single leg toe rises 
on both lower extremities.  

Based on the review of the veteran's records, his complaints 
and symptoms, and the findings obtained during the physical 
examination, the examiner diagnosed bilateral chronic 
Achilles tendinitis "now completely resolved."  Chronic 
pitting pretibial edema was also diagnosed, and it was opined 
that it was most likely vascular in etiology due to chronic 
venous stasis.

II.  Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, the VCAA redefines the obligations of VA with 
respect to the duties to inform and assist.  

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to complied the duty to notice and 
assist.  Id.  With regard to VA's duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, the record shows that the 
veteran was notified of the RO's decision.  See 38 U.S.C.A. 
§§ 5102, 5103.  In addition, in that rating action, as well 
as in the statement of the case and supplemental statements 
of the case, as well as in various letters, VA informed the 
veteran of the evidence needed to support his claims.  
Additionally, the RO informed the veteran of the VCAA in 
correspondence dated in February 2001.  Accordingly, VA has 
met its duty to inform the veteran.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A.  The veteran, however, has not referenced any evidence 
that has not been obtained that might support his claims.  
The RO complied with a Board remand dated in September 1998, 
and obtained additional evidence.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, VA has satisfied its duty 
to assist the veteran in the development of his claims.  

In making this finding, the Board observes that the veteran 
was afforded a VA psychiatric examination in October 1996 in 
conjunction with his claim of entitlement to service 
connection for PTSD.  Additionally, the veteran was afforded 
VA orthopedic examinations in October 1996 and November 1999 
with regard to his claim for entitlement to service 
connection for a chronic bilateral Achilles tendon disorder 
or any residual impairment stemming from his in-service 
Achilles injury.

Further, the Board concludes that the RO has obtained all 
outstanding records with the claims folder.  In this regard, 
the Board points out that the records relating to the 
veteran's National Guard service from January 1948 to March 
1982 were received in March 2001.  Moreover, in submitting 
these records, the veteran's representative specifically 
stated, "there are no medical care providers who have 
treated the veteran for psychiatric disorder, and bilateral 
Achilles tendon tenosynovitis since discharge from service."  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

As discussed above, the veteran is a decorated World War II 
combat veteran.  Where it is determined that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be satisfactory and 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b).

The crucial issue in this case concerns whether there is 
medical evidence showing that the veteran has PTSD.  In 
October 1996, the veteran was afforded a VA psychiatric 
examination and the examiner specifically ruled out a 
diagnosis of PTSD.  In doing so, the examiner acknowledged 
the veteran's combat service as well as his psychiatric 
symptoms, including intrusive thoughts and nightmares.  In 
ruling out a diagnosis of PTSD, the examiner stated that the 
veteran did not exhibit "a whole constellation of symptoms 
in post-traumatic stress disorder."  Further, the veteran 
has reported receiving no treatment for psychiatric problems 
since World War II and thus there is no conflicting evidence 
on this question.

Accordingly, the claim for entitlement to service connection 
for PTSD must be denied in the absence of a current diagnosis 
of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for PTSD.

Finally, although the veteran served in combat, in the 
absence of a current diagnosis of PTSD, 38 U.S.C.A. § 1154(b) 
and its implementing regulation 38 C.F.R. § 3.304(d) are not 
applicable to this claim.

B.  Bilateral Achilles Tendon Tenosynovitis

The October 1996 examination revealed that the veteran had no 
tenderness over his Achilles tendon and that he was able to 
heel rise without difficulty.  The examiner diagnosed status 
post bilateral Achilles tendon ruptures and 2+ pretibial 
edema that was most likely unrelated to the Achilles tendon.  
Similarly, the November 1999 VA examination report shows that 
the examiner noted the veteran's in-service history of 
treatment for bilateral Achilles tendon tenosynovitis and his 
current complaints.  The examiner diagnosed bilateral chronic 
Achilles tendinitis that was "now completely resolved," 
i.e., he had no current Achilles disability.  

The November 1999 examiner ruled out a diagnosis of bilateral 
Achilles tendon tenosynovitis, as well as any other residual 
impairment.  Thus, this claim must be denied on the basis 
that the veteran does not have a current Achilles disability 
or any residual impairment related to the in-service Achilles 
injury.

As noted above, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1).  Accordingly, there is no basis upon 
which to establish service connection.

Finally, although the veteran served in combat, in the 
absence of any evidence showing that the veteran has 
bilateral Achilles tendon tenosynovitis, or from any residual 
condition stemming from the in-service injury, 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are not applicable to this 
claim.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral Achilles tendon 
tenosynovitis is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

